Plaintiff in error was tried at the July term of the district court of Coal county on a charge of murder and was convicted and sentenced to life imprisonment. Judgment was rendered against him on the 8th day of July, 1909. The appeal was perfected in this court on the 10th day of January, 1910, more than six months subsequent to the rendition of the judgment.
Under the provisions of Snyder's Statutes, 1909, § 6948, appeals in felony cases must be perfected in this court within six months after judgment is rendered. Unless this is done, this court is without jurisdiction to review the record, and can only dismiss the appeal and direct the trial court to enforce the judgment and sentence.
The case-made in this case was never filed with the clerk of *Page 609 
the district court of Coal county, and even if the appeal had been taken in time the case-made would have to be stricken, leaving the plaintiff in error in little or no better attitude than if he had not attempted to appeal.
The appeal is dismissed, with directions to the district court of Coal county to enforce the judgment and sentence.
FURMAN, PRESIDING JUDGE, and DOYLE, JUDGE, concur.